Citation Nr: 1003983	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD) prior to 
March 6, 2008 and in excess of 50 percent disabling for PTSD 
as of March 6, 2008.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 
and from December 1968 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2007 from the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial 10 percent rating therein.

While the matter was on appeal the RO in an April 2008 
Decision Review Officer (DRO) decision granted a 30 percent 
rating effective date of initial entitlement.  Subsequently, 
the RO in a May 2009 DRO decision granted a staged 50 percent 
rating effective March 6, 2008, the date of a VA examination 
addressing PTSD symptoms.  The 30 percent initial rating 
remained in effect prior to this date.  The Board has 
characterized the issue to reflect this staged increase.  


FINDINGS OF FACT

1.  Prior to March 6, 2008, the impairment from the Veteran's 
service-connected PTSD is shown to result in moderate 
disability due to symptoms such as flashbacks, hypervigilance 
and startle reaction, panic attacks and sleep problems such 
as nightmares and abbreviated sleep of about 3-5 hours a 
night.  Such symptoms most closely approximate occupational 
and social impairment with reduced reliability and 
productivity, but not with deficiencies in most areas.

2.  The Veteran's service-connected PTSD continues to 
approximate occupational and social impairment with reduced 
reliability and productivity, due to symptoms such as 
flashbacks, hypervigilance and startle reaction, panic 
attacks and sleep problems such as nightmares and abbreviated 
sleep of about 4 hours a night, but with symptoms deemed as 
moderately impairing, and not with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD are met 
effective March 2, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 
(2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for PTSD 
in March 2005.  Prior to granting this claim in February 
2007, the RO issued a duty to assist letter in March 2006 
addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination in 
March 2008 addressing the claimed disorder included review of 
the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2009).  
A 30 percent rating is warranted for social anxiety when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9403.  A 50 percent rating 
is assigned under when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Veteran claims he is entitled to a higher rating for his 
PTSD, dating from initial entitlement in March 2005.  

VA records from 2003 to 2005 revealed that on a primary care 
nursing assessment in June 2003, the Veteran had no mood 
behaviors or symptoms of depression.  He appeared to 
understand questions with appropriate answers.  His alcohol 
screen was negative.  A November 2003 PTSD screen was 
negative and he was not being followed for PTSD by VA.  His 
depression screen was also negative.  He was also noted in 
November 2003 to be married and working as a club manager.  
In May 2004 he was seen for sinusitis symptoms and on mental 
examination he was alert, oriented times 3 and was not in a 
depressed mood.  In August 2005 he was seen in the emergency 
room for a finger injury and risk assessment was negative for 
physical or mental impairments increasing his risk of harm to 
himself or others, with no history of being involuntarily 
committed, he was no danger to himself or others and he did 
not lack the cognitive ability to make decisions.  Another 
August 2005 follow-up noted that he was seeing a private 
psychiatrist for PTSD and was taking Seroquel and Trazodone.  
His depression screen was negative and his PTSD screen was 6.  
The assessment included PTSD currently noted to be treated 
privately.

An April 2005 letter from the Veteran's private psychiatrist 
said he examined the Veteran psychiatrically.  The diagnosis 
was chronic PTSD, dysthymic disorder, his GAF was 40.  The 
Veteran gave the following history.  He was married 17 years 
in his second marriage.  He worked as supervisor at a social 
club from Thursday to Sunday 4-5 hours a night.  This was for 
the past 10 years.  His history of Vietnam service was 
recited and he was noted to have begun nightmares in 1968, 
and presently had them 2-3 times a month and woke in a panic 
and sweats lasting 10-15 minutes.  He had flashbacks 
accompanied by panic attacks in public lasting 10-15 minutes.  
He averaged 3 hours of sleep a night.  He had intrusive 
thoughts, was hypervigilant and could not tolerate anyone 
behind him.  He did not socialize with anyone.  His recent 
memory was severely impaired, so much that he can't remember 
what he reads and gets lost traveling.  He hears cars drive 
up once or twice a week and noises in the house 2-5 times a 
week.  He saw shadows moving out of the corner of his eyes 
twice a week.  All these hallucinations occur when he is 
alone.  He felt depressed 25 percent of the time with no 
energy or interest in things.  He had crying spells once or 
twice a week.  He angered easily and felt helpless at times.  
The examiner stated that because of this service connected 
PTSD, the Veteran was unable to sustain social relationships 
and also was moderately compromised in his ability to sustain 
work relationships.

Private records from 2005 reflect that the Veteran was seen 
later in April 2005 giving a history of stressors after his 
return from Vietnam and current complaints of nightmares 
about 3-4 times a month and waking in a panic.  He had panic 
attacks 2-3 times a week lasting 10 minutes.  He also had 
night sweats 2 times a week.  His average sleep was 4-5 hours 
a night with 4 to 5 wakings per night.  He confirmed having 
startle reaction, hypervigilance, intrusive thoughts and not 
tolerating anyone behind him.  He rarely socialized.  His 
memory was described as room to room displaces, forgets what 
he is told, he could not read and gets lost driving.  His 
symptom checklist confirmed anger out of the blue 25 percent 
of the time. Fifty percent of the time he had the following, 
fear out of the blue, depressed, hopeless and helpless 
feeling, and racing/jumping thoughts.  He always had low 
energy and interest.  He had hallucinations 2 to 5 times a 
week.  These included hearing his name, hearing cars drive up 
and seeing shadows.  The visual hallucination was once a week 
or less.  He was diagnosed with PTSD and major depression.  
His GAF was reported as 30.  Treatment included Wellbutrin, 
Traxodone, and Klonopin.  A May 2005 follow-up noted the 
panic attacks were 3 times a month, nightmares and night 
sweats were twice a week and he woke up twice a night.  He 
continued to report having startle reaction, hypervigilance, 
and intrusive thoughts and not tolerating anyone behind him.  
He socialized with friends.  His memory was unchanged.  His 
symptoms checklist was as follows.  Twenty five percent of 
the time he had the following. Anger and fear out of the 
blue, low energy and interest level, depressed, hopeless and 
helpless feeling, suicidal thought, mood swings, worry, 
crying spells and racing thoughts.  He said it was never easy 
to learn new things.  He continued with the hallucinations up 
to 2-5 times a week for the audio ones, with visual of seeing 
animals once a week.  He continued with his medication 
regimen and the Klonopin was increased.  He continued to be 
diagnosed with PTSD, but no GAF score was assigned.  

VA records from 2006 through 2007 reflect that in February 
2006 and August 2006 while treated for other medical 
problems, he was noted to have a diagnosis of PTSD.  In 
October 2006 while seen for genitourinary complaints and in 
February 2007 when seen for a finger injury, his emotional 
status was calm, alert and oriented to person, place and 
time.  An August 2007 record addressing hip complaints again 
noted him to be alert, coherent and oriented times 3.  
Depression screen was negative.  He continued to be assessed 
with PTSD.  

The report of a March 6, 2008 VA examination noted the 
Veteran to have received PTSD treatment at the private 
facility, with no history of hospitalizations for mental 
disorders.  His symptoms were present for the past year.  His 
current treatment for symptoms were said to be of "slight 
help."  Treatment was anti depressants and psychotherapy.  
His psychosocial history revealed he was not as close to his 
wife and son and was more withdrawn.  He had a couple of 
friends.  His leisure activities consisted of fishing 
infrequently.  There was no history of suicide attempts.  The 
summary of his current psychosocial functional status 
revealed he was more withdrawn and easily aggravated.  He 
drank several drinks on a daily basis for the last 4 years.  

Psychiatric examination revealed he was neatly groomed, 
appropriately dressed.  His psychomotor examination revealed 
hand ringing and he was restless.  His speech was 
impoverished and hesitant.  He was cooperative and had 
anxious mood and constricted affect.  He had attention 
disturbance as he was easily distracted and was unable to do 
serial 7's.  He was able to spell forwards and backwards.  He 
was oriented to place, person and time.  His thought process 
was rambling, racing and he had thought content with 
ruminations.   He understood the outcome of his behavior and 
he had insight into understanding he had a problem.  He had 
sleep impairment, only sleeping 4 hours a night and awakened 
frequently with nightmares and sweats.  He had no 
hallucinations or inappropriate or obsessive/ritualistic 
behaviors.  He interpreted proverbs appropriately.  He had 
panic attacks twice a week, lasting several minutes and had 
to find a place to sit down.  He had no specific homicidal 
ideations but was easily agitated.  There were no suicidal 
ideations.  He had good impulse control and no episodes of 
violence.  He had some problems with activities of daily 
living.  This included severe impairment in doing household 
chores.  There was no impairment on toileting, grooming or 
dressing.  He had moderate impairment on shopping, 
sports/exercise, traveling, driving and recreation.  The 
examiner summarized he could do no household chores as he 
lacked energy and was easily distracted when driving.  His 
remote memory was mildly impaired and recent and immediate 
memory were moderately impaired.  He forgot daily tasks.  

His PTSD symptoms included persistent reexperiencing of the 
traumatic event by various means including intrusive 
thoughts, recurrent dreams etc.  He also had persistent 
avoidance of stimuli by various means including avoiding 
thoughts, places or people arousing recollections of the 
trauma, numbing of general responsiveness, feelings of 
detachment or estrangement form others etc.  He had 
restricted range of affect such as being unable to have 
loving feelings.  He had persistent symptoms of increased 
arousal including difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating 
and hypervigilance.  His symptoms were chronic and occurred 
several times a week for at least several minutes.  He rated 
the symptoms as 6 in intensity on a scale of 1-10.  He had no 
remissions.  He was able to handle his finances.  His 
employment was noted to be as a hot dog vendor, working part 
time.  He had done this for 2-5 years.  There was no time 
lost from his work in the past year.  His problems related to 
his occupational function was poor social interaction.  His 
Axis I diagnosis was PTSD, chronic and alcohol abuse 
secondary to and related to the PTSD, which were mutually 
aggravating conditions.  His GAF currently was 51.  

The examiner summarized that the Veteran's performance in 
employment, family role functioning, social/interpersonal 
relationships were increasingly withdrawn from family and 
others.  He was able to work on a part time basis if he 
minimized personal contact.  His mood was such that he was 
easily agitated. 

A June 2008 private psychiatrist's summary on the Veteran and 
his treatment stated that his diagnoses included PTSD and 
dysthymic disorder and his GAF was 45.  He currently had 
nightmares twice a week, waking in a panic and sweats lasting 
30 minutes and flashbacks once or twice a month.  He had 
panic attacks once a week lasting 1-2 minutes.  He averaged 5 
hours of sleep a night.  He continued with intrusive 
thoughts, startles easily, was hypervigilant and could still 
not tolerate anyone behind him.  He rarely socialized with 
family and friends.  His recent memory was moderately 
impaired.  He still could not remember things he read and got 
lost when traveling.  His working memory was 100 percent 
impaired.  He had anger, sadness and fear come on without his 
understanding why about 10 percent of the time.  He heard his 
name called, cars drive up and noises in his house 2-5 times 
a week when he was alone.  He rarely felt depressed but had 
no energy and little interest in things.  He had crying 
spells 25 percent of the time and he angered and agitated 
easily.  He felt hopeless.  He was deemed mentally competent 
to manage his finances and make life changing decisions.  

The psychiatrist stated that because of the Veteran's PTSD he 
was moderately compromised in his ability to sustain social 
relationships and also moderately compromised in his ability 
to sustain work relationships.  Treatment included continued 
medication and cognitive behavioral psychotherapy.  

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal up to March 6, 2008 the evidence 
supports a grant of 50 percent for the Veteran's PTSD 
symptoms.  The evidence which includes the private and VA 
treatment records from 2003 to 2007, generally show the 
Veteran to suffer occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Specifically, he is shown to have 
symptoms such as flashbacks, hypervigilance and startle 
reaction, and sleep problems such as nightmares and 
abbreviated sleep of about 3-5 hours a night shown in these 
records prior to March 6, 2008.  He also had regular panic 
attacks ranging from 2-3 times a week to 3 times a month 
shown in the 2005 records.  He also had hallucinations and 
memory problems as noted in the private treatment records 
from 2005.  Likewise, he had depressive symptoms shown in the 
private records from 2005, and is noted to have been 
separately diagnosed with major depression in April 2005, 
although other records, including later ones, are silent for 
findings or diagnoses of depression.  Thus, his symptoms are 
suggestive of a 50 percent rating for his PTSD from the 
pendency of this appeal.  

As of March 6, 2008, a rating in excess of 50 percent 
disabling is not shown however, nor is one shown at any time 
during this appeal.  His symptoms simply do not reach the 
level to where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to his PTSD 
symptoms.  His GAF scores are shown to be skewed low by his 
private psychiatrist, who in April 2005 deemed his GAF score 
to be at 40 and at 30.  Later in June 2008 the private 
psychiatrist assigned a GAF of 45.  However, the overall 
evidence in these records do not correspond with such low 
scores.  While the lowest GAF score of 30 shown in April 2005 
is consistent with some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, and the scores of 40 and 45 reflect serious symptoms, 
the Board finds that the treatment records and reports from 
around that time reflect less serious symptomatology than 
represented by his GAF scores.  

Around the time he was being assigned GAF scores of 30 and 
40, he was noted to be working as a supervisor at a social 
club, and his occupational function was deemed by the 
psychiatrist in April 2005 to be only moderately compromising 
his ability to sustain work relationships.  While he was 
reported to be unable to maintain social relationships in the 
April 2005 record, he was conversely noted to be in a long 
term marriage. and was noted the following month to be 
socializing with friends.  The VA records from 2003 to 2005 
and 2006 to 2007, while documenting treatment for physical 
complaints are noted to be negative for any significant 
psychiatric manifestations such as would be expected for an 
individual with such low GAF scores.  He is noted again in 
June 2008 to have a GAF of 45 assigned to him, reflecting 
serious symptomatology, but at the same time, the 
psychiatrist deemed his symptoms to be only moderately 
compromised socially and occupationally by his PTSD.  

Overall, the evidence reflects that the GAF score of 51 
assigned by the VA examiner on March 6, 2008 is the more 
appropriate GAF score.  This score is reflective of moderate 
symptomatology which is also shown in this examination.  The 
Veteran is noted to be working as a part time food vender, 
which entails contact with the public, and has been doing so 
for 2-5 years, with no time lost.  His physical examination 
revealed he was fully oriented and cooperative, and was able 
to interpret proverbs appropriately.  He did manifest some 
symptoms of anxiety, with anxious mood and constricted 
affect, and some physical manifestations of restlessness, but 
did not manifest obvious psychosis or impairment of impulse 
control.  Thus the findings of the March 6, 2008 VA 
examination reflects that his symptoms are no more than 50 
percent disabling.  Likewise the June 2008 private 
psychiatrist's opinion is noted to describe the extent of his 
PTSD disability as "moderate" which again is reflective of 
symptoms no more than 50 percent disabling. 

In sum, based on the medical and lay evidence available the 
Board finds evidence more closely resembles the criteria for 
a 50 percent rating for PTSD from initial entitlement up to 
March 6, 2008.  See Mauerhan, supra, 38 C.F.R. § 4.7.  As of 
March 6, 2008, or at any point during this appeal, the 
preponderance of the evidence is against a rating in excess 
of a 50 percent rating for PTSD.

Because the evidence now shows that a 50 percent rating is 
warranted for PTSD from initial entitlement and continuing 
throughout the pendency of this appeal, there is no need to 
further address the appropriateness of staged ratings as per 
Fenderson, supra.

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, the evidence as 
discussed above fails to show the Veteran to be unemployable 
or to have had frequent hospitalizations due to PTSD. The 
evidence fails to show that he has any hospital treatment for 
PTSD, as his treatment is shown to be on an outpatient basis.  
As far as employability, he is shown to be able to work on at 
least a part time basis, with no time lost due to his PTSD.  
Thus his symptoms are shown to be adequately compensated by 
the 50 percent schedular rating criteria, which contemplates 
the impact of his disability on both social and occupational 
function.




ORDER

An initial rating of 50 percent, but no higher, for PTSD is 
granted prior to March 6, 2008 subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 50 percent for PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


